Citation Nr: 0502710	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  96-13 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

2.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1995 decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in New York, New York.  


FINDINGS OF FACT

1.  Chronic disability manifested by memory loss is due to an 
undiagnosed illness resulting from Persian Gulf service.

2.  The veteran's hair loss is hereditary and is not of 
service origin or related to any incident of service.  


CONCLUSION OF LAW

1.  An undiagnosed illness manifested by memory loss was 
incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2004).

2.  Hair loss, to include due to an undiagnosed illness, was 
neither incurred in nor aggravated by service nor may it be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, September 1995 and May 
1999 statements of the case, a July 2003 supplemental 
statement of the case, and a VCAA letter was sent in April 
2001.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The April 2001 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the April 2001 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
relative to his claims as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the appellant 
has not been prejudiced by this defect.  In this regard, the 
Board notes the appellant was provided notice of the division 
of responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service administrative records show that he 
serviced in the Persian Gulf.  His awards and ribbons include 
the Combat Action Ribbon.

The veteran's January 1989 enlistment examination is negative 
for any complaints of, or treatment for, memory loss or hair 
loss.  His head and scalp were found to be normal.  On the 
report of medical history, dated January 1989, the veteran 
indicated no history of memory loss or amnesia.  He indicated 
that he had a head injury when he was 16 that required 
stitches.

The veteran's July 1993 separation examination is negative 
for any complaints of, or treatment for, memory loss or hair 
loss.  His head and scalp were found to be normal.  On the 
report of medical history, dated July 1993, the veteran 
indicated no history of memory loss or amnesia.  He indicated 
that he had a head injury when he was 16 that required 
stitches.  

The veteran's service medical records are negative for any 
complaints of, or treatment for, memory loss or hair loss. 

An October 1994 VA Persian Gulf examination indicates that 
the veteran complained of a history of memory loss and a 
history of hair loss.  He complained of difficulty 
concentrating on recent events.  The veteran gave a history 
of gradual hair loss on the scalp, since coming back from the 
Persian Gulf.  On examination, there was mild hair loss on 
the anterior scalp area.  The diagnosis was chronic memory 
loss and chronic hair loss.

A November 1994 VA examination indicates that the veteran had 
some hair loss on his scalp, but otherwise his hair was 
excellent.  His body hair was fine.  He was raising a 
mustache and a beard, and those were growing quite well.  The 
veteran did have some frontal baldness.  He stated that his 
father was almost completely bald at age 55.  On examination, 
the skin appeared normal.  The veteran did have frontal 
baldness, but otherwise his hair was excellent.  The 
diagnosis was frontal baldness on a hereditary basis.

An October 1997 VA examination for a miscellaneous 
neurological disorder indicates that the veteran had a 
history of a chronic headache in the frontal and occipital 
area, which started in 1992.  The veteran denied any head 
injury.  He also complained of a history of short-term memory 
loss since 1993.  He denied any loss of consciousness or head 
trauma.  On examination, there were no tics, and no chorea.  
There was no history of migraine.  On neurological 
examination the cranial nerves were normal.  The sensory 
examination was normal.  Motor was 5/5.  DTRs were 4+ 
bilaterally active and equal.  The diagnosis was chronic 
occipital and frontal headache.  

A November 1997 VA neuropsychological evaluation indicates 
that the veteran stated that he had suffered memory loss due 
to some undiagnosed illness arising from his military 
experiences in Operation Desert Storm.  In October 1997 the 
veteran was seen in an initial test session, shortened from 
its stated length of three hours because the veteran was 
accompanied by his wife and two very young children, who were 
unable to wait longer than an hour and a half.  The report 
indicates that during the test session, the veteran was 
pleasant and cooperative and seemed motivated to pursue 
testing associated with his claim for service connected 
memory loss.  The veteran was administered the Wechsler Adult 
Intelligence Scale-Revised, and achieved results indicating 
current intellectual abilities in the Average range.  At the 
conclusion of the test, the veteran agreed to return for an 
additional session in order to characterize his memory 
difficulties, but was unable to make an appointment that day 
due to uncertainty about his work schedule.  Instead, he 
indicated that he would telephone in order to make 
arrangements for the additional testing necessary to 
understand his specific complaints.  The examiner indicated 
that the veteran had not attempted contact in order to 
schedule further appointments.  

An August 2001 VA examination indicates that the veteran was 
examined to determine whether his memory loss was a component 
of any psychiatric disorder.  The veteran stated that he was 
in the Gulf War and suffered a minor sleep problem.  He said 
that while in service, he saw dismembered bodies around a lot 
and had to "block out" thoughts.  He denied psychiatric 
problems.  His primary psychiatric complaint was that he had 
recent memory loss.  He said that he could not remember 
things that happened the day before, but his remote memory 
was good.  He could recall incidents from the Gulf War.  He 
stated that the recent memory problem was worsening and he 
did not know whether it was related to the service, but he 
thought that it started while he was in service.  He 
indicated that he began to have memory loss while in his last 
year in service.  He stated that he had never been treated 
for a psychiatric problem.  On examination, the veteran was 
fully oriented and recalled three out of three objects 
immediately, but only two of three after five or ten minutes.  
The examiner stated that it was not clear what the recent 
memory loss was about, and it did not appear to the examiner 
that the memory loss was related to his military experience, 
as far as the examiner could tell.  The examiner noted that 
the veteran admitted that he tried to block out some events 
that were particularly distressing in his military life, but 
the examiner did not think that was sufficient to cause his 
symptoms.  The diagnosis was no disorder.

An August 2001 VA neurological examination indicates that the 
veteran had a history of frontal and occipital headaches, 
which started in 1992.  He denied any head injury.  He also 
complained of memory loss concerning recent events.  He 
complained of fatigue, but no weakness.  On examination, 
there was no migraine, no tics, and no chorea.  The diagnosis 
was tension headache, occipital and frontal area.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) that 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the PGW, or to a degree of 10 percent or more not later than 
December 31, 2006"; and (4) that such symptomatology "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis." 38 C.F.R. § 
3.317(a). For the purposes of 38 C.F.R. § 3.317, disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.

The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. 38 C.F.R. § 3.317(a)(3). For purposes of 38 C.F.R. 
§ 3.317, signs or symptoms that may be manifestations of 
undiagnosed illness include, but are not limited to (1) 
fatigue, (2) signs or symptoms involving skin, (3) headache, 
(4) muscle pain, (5) joint pain, (6) neurologic signs or 
symptoms, (7) neuropsychological signs or symptoms, (8) signs 
or symptoms involving the respiratory system (upper or 
lower), (9) sleep disturbance, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

In June 2003, the Persian Gulf War illness provisions were 
amended effective March 1, 2002. In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection. 38 U.S.C.A. 1117 (West 
2002); 38 C.F.R. 3.317 (2004).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Hair Loss

Congenital or developmental defects and refractive error of 
the eye are not considered diseases or injuries within the 
meaning of applicable legislation. See 38 C.F.R. § 3.303(c) 
and 38 C.F.R. § 4.9. Service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service, or which pre-exist service and progress at an 
abnormally high rate during service. VAOPGCPREC 67-90 (July 
18, 1990).

The veteran's service medical records and his separation 
examination are negative for any complaints or findings 
showing hair loss.  Frontal baldness was first clinically 
evidence in October 1994.  This is approximately one year 
after service.    Additionally the November 1994 VA 
examination indicated that the hair loss was hereditary.  
This, it is not do to an undiagnosed illness.  Furthermore 
there is no medical evidence of record relating the hair loss 
to service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Thus, service connection is not warranted. 

Memory Loss

Beginning with the earliest VA examination in October 1994 
through out the most recent VA examination in 2001 the 
veteran has reported memory loss for recent events.  VA 
psychiatric examinations have rule out a psychiatric disorder 
as the cause of the reported memory loss.  VA neurological 
examinations have not diagnosed a disorder, which has caused 
the memory loss.  The Board finds that the evidence is 
equipoise and as such the benefit of the doubt is in the 
veteran's favor.  38 C.F.R. § 3.102.  According the Board 
finds that the veteran has a chronic disability manifested by 
memory loss due to an undiagnosed illness.  Thus, service 
connection is warranted.


ORDER

Entitlement to service connection for hair loss due, to 
include due to an undiagnosed illness, is denied.

Entitlement to service connection for memory loss due to an 
undiagnosed illness is granted.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


